


Exhibit 10.11.2

 

PRINCIPAL FINANCIAL GROUP, INC.

AND

PRINCIPAL LIFE INSURANCE COMPANY

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article I.

Term

1

1.1

Term

1

1.2

Effective Date

2

1.3

Actions Taken Prior to the Effective Date at the Direction or Request of a Third
Party

2

 

 

 

Article II.

Certain Definitions

2

2.1

“Accrued Annual Bonus”

2

2.2

“Accrued Base Salary”

2

2.3

“Accrued LTIP Bonus”

2

2.4

“Accrued Obligations”

3

2.5

“Affiliate”

3

2.6

“Agreement Date”

3

2.7

“Annual Bonus”

3

2.8

“Annual Performance Period”

3

2.9

“Article”

3

2.10

“Base Salary”

3

2.11

“Beneficial Owner”

3

2.12

“Beneficiary”

3

2.13

“Board”

3

2.14

“Bonus Pro-ration Fraction”

3

2.15

“Cause”

3

2.16

“Change of Control”

3

2.17

“Code”

4

2.18

“Company”

4

2.19

“Competitive Business”

4

2.20

“Current Obligations”

5

2.21

“Disability”

5

2.22

“Effective Date”

5

2.23

“Employment Period”

5

2.24

“Equity Performance Award”

5

2.25

“Equity Service Award”

5

2.26

“Exchange Act”

5

2.27

“40% Owner”

5

2.28

“Good Reason”

5

2.29

“including”

5

2.30

“Incumbent Directors”

5

2.31

“IRS”

6

2.32

“LTIP”

6

2.33

“LTIP Award”

6

2.34

“LTIP Bonus”

6

2.35

“LTIP Performance Period”

6

2.36

“LTIP Target Award”

6

2.37

“LTPP”

6

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

2.38

“Non-Qualified Plan”

6

2.39

“Notice of Consideration”

6

2.40

“Notice of Termination”

6

2.41

“Peer Executive”

6

2.42

“Periodic Bonus”

6

2.43

“Periodic Bonus Period”

6

2.43

“Person”

7

2.44

“PFG”

7

2.45

“Plans”

7

2.46

“Pre-Change of Control Event”

7

2.47

“Pro-rata Annual Bonus”

7

2.48

“Pro-rata LTIP Bonus”

7

2.49

“Pro-rata Periodic Bonus”

7

2.49

“Qualified Plan”

8

2.50

“Reorganization Transaction”

8

2.51

“SEC”

8

2.52

“SEC Person”

8

2.53

“Section”

8

2.54

“Section 409A”

8

2.55

“SERP”

8

2.56

“Surviving Corporation”

8

2.57

“Target Annual Bonus”

8

2.58

“Taxes”

9

2.59

“Termination Date”

9

2.60

“Termination of Employment”

9

2.61

“Voting Securities”

9

2.62

“Welfare Benefits”

9

 

 

 

Article III.

Employment Period

9

3.1

Position and Duties

9

3.2

Compensation

10

3.3

Stock Incentive Awards

12

3.4

Unfunded Deferred Compensation

13

 

 

 

Article IV.

Termination of Employment

13

4.1

Disability

13

4.2

Death

14

4.3

Termination for Cause

14

4.4

Good Reason

15

 

 

 

Article V.

Company’s Obligations Upon Certain Terminations of Employment

16

5.1

Termination During the Employment Period

16

5.2

Expense Reimbursement

20

5.3

Waiver and Release

20

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.4

Termination by the Company for Cause

20

5.5

Termination by Executive Other Than for Good Reason

20

5.6

Termination by the Company for Disability

20

5.7

409A Payment Provisions

21

5.8

If upon Death

21

5.9

Limits on Payments by the Company

22

 

 

 

Article VI.

Expenses, Interest and Dispute Resolution

23

6.1

Legal Fees and Other Expenses

23

6.2

Interest

24

6.3

Binding Arbitration

24

 

 

 

Article VII.

No Set-off or Mitigation

25

7.1

No Set-off by Company

25

7.2

No Mitigation

25

 

 

 

ArticleVIII.

Covenants in Favor of the Company

25

8.1

Confidential Information

25

8.2

Non-Competition

26

8.3

Non-Solicitation

27

8.4

Intellectual Property

27

8.5

Recovery of Amounts Related to Restatements

29

8.6

Reasonableness of Restrictive Covenants

29

8.7

Right to Injunction; Survival of Undertakings

30

 

 

 

Article IX.

Non-Exclusivity of Rights

30

9.1

Waiver of Certain Other Rights

30

9.2

Other Rights

31

9.3

No Right to Continued Employment

31

 

 

 

Article X.

Miscellaneous

31

10.1

No Assignability

31

10.2

Successors

31

10.3

Payments to Beneficiary

31

10.4

Non-Alienation of Benefits

32

10.5

Severability

32

10.6

Amendments

32

10.7

Notices

32

10.8

Counterparts

33

10.9

Governing Law

33

10.10

Captions

33

10.11

Number and Gender

33

10.12

Tax Withholding

33

10.13

Waiver

33

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.14

Joint and Several Liability

33

10.15

Entire Agreement

33

 

iv

--------------------------------------------------------------------------------


 

PRINCIPAL FINANCIAL GROUP, INC.

AND

PRINCIPAL LIFE INSURANCE COMPANY

 

CHANGE-OF-CONTROL EMPLOYMENT AGREEMENT

 

In consideration of Executive’s continued participation in the Companies’ equity
awards program, this Agreement, dated as of December 31, 2010 (the “Agreement
Date”) is made by and among Principal Financial Group, Inc., a Delaware
corporation (together with all successors thereto, “PFG”), Principal Financial
Services, Inc., an Iowa corporation, and Principal Life Insurance Company, an
Iowa corporation (together with all successors thereto, “Life”) (each of the
foregoing referred to individually as a “Company” or collectively as
“Companies”), and (“Executive”).

 

RECITALS

 

The Companies previously determined that it is in the best interests of the
Companies and their stockholders to assure that the Companies will have the
continued service of Executive.  The Companies also concluded that it is
imperative to reduce the distraction of Executive that would result from the
personal uncertainties caused by a pending or threatened change of control of
PFG, to encourage Executive’s full attention and dedication to the Companies,
and to provide Executive with compensation and benefits arrangements upon a
change of control which ensure that the expectations of Executive will be
satisfied and are competitive with those of similarly-situated businesses.  To
that end, the Companies and Executive previously entered into a Change of
Control Employment Agreement (the “Prior Agreement”).

 

The parties have determined that the Prior Agreement should be modified to
conform to changes in best practices for such arrangements arising since the
execution of the Prior Agreement.  This Agreement is intended to accomplish
these objectives, and shall supercede the Prior Agreement in its entirety.

 

Article I.

 

Term

 

1.1          Term.  This Agreement shall have an initial term commencing on the
Agreement Date and ending on the second anniversary of the Agreement Date.  On
the second anniversary and each subsequent anniversary of the Agreement Date,
the Agreement Term shall automatically be extended for one additional year
unless prior thereto the Company shall have delivered written notice (an
“Expiration Notice”) to Executive that the Agreement shall expire at the end of
its then current term (including any extensions of the initial term that having
previously occurred) (the “Expiration Date”).  Notwithstanding the foregoing, if
an Effective Date occurs before the Expiration Date, then the Agreement Term
shall automatically be extended to the second anniversary of the Effective Date
and shall then expire.  If an Expiration Notice is given but an Effective Date
or a Pre-Change of Control Event occurs before the Expiration Date, then the
Expiration Notice shall be void and be of no further effect.  However, if a

 

--------------------------------------------------------------------------------


 

Pre-Change of Control Event does not culminate in a Consummation Date, then the
Expiration Notice shall be reinstated and the Agreement Term shall expire on the
later of (i) the originally-specified Expiration Date or (ii) the date the Board
determines in good faith that Pre-Change of Control Event will not result in a
Change of Control.

 

1.2            Effective Date.  Except as otherwise expressly provided herein,
this Agreement shall not have any affect until the occurrence of an Effective
Date.  Notwithstanding anything else in the Agreement to the contrary (other
than Section 1.3 hereof), the provisions of this Agreement other than
Article VIII shall have no force and effect unless Executive is an employee of
the Companies continuously from the Agreement Date to the Effective Date.

 

1.3             Actions Taken Prior to the Effective Date at the Direction or
Request of a Third Party.  Notwithstanding anything else contained in this
Agreement (including, without limitation, Section 1.2 hereof), if following or
in connection with a Pre-Change of Control Event, any Person other than the
Board or any of the Companies directs, requests or otherwise causes or seeks to
have occur a termination of Executive’s employment with the Companies or an
adverse change in the terms and conditions of Executive’s employment with the
Companies prior to an Effective Date, and such action results, directly or
indirectly, in the termination of Executive’s employment or an adverse change in
the terms and conditions of Executive’s employment, solely for purposes of this
Agreement and determining Executive’s rights and entitlements hereunder, any
such action shall be deemed not to have occurred on the date actually taken, but
instead to be taken immediately following the Effective Date, with the
consequence that (i) in the case of a termination of employment, Executive shall
be deemed to have been terminated following the Effective Date, (and unless such
termination would qualify as a termination for Cause hereunder, Executive shall
be entitled to the benefits payable pursuant to Article V hereof), and (ii) in
the case of an adverse change in employment terms and conditions, shall not be
taken into account in determining Executive’s terms and conditions of employment
in any period prior to the Effective Date and shall be deemed to have occurred
immediately after the Effective Date for purposes of determining whether
Executive has Good Reason to terminate his employment hereunder and to receive
the benefits payable pursuant to Article V.

 

Article II.

 

Certain Definitions

 

As used in this Agreement, the terms specified below shall have the following
meanings:

 

2.1          “Accrued Annual Bonus” means the amount of any Annual Bonus earned
but not yet paid with respect to any Company’s latest fiscal year ended prior to
Executive’s Termination Date.

 

2.2          “Accrued Base Salary” means the amount of Executive’s Base Salary
that is accrued but not yet paid as of the Termination Date.

 

2.3          “Accrued LTIP Bonus” means the amount of any LTIP Bonus earned but
not paid on or prior to Executive’s Termination Date.

 

2

--------------------------------------------------------------------------------


 

2.4          “Accrued Obligations” means, as of any date, Executive’s Current
Obligations and any other amounts and benefits which are then due to be paid or
provided to Executive by the Company, but have not yet been paid or provided (as
applicable), including, without limitation, amounts earned but deferred under
the LTPP.

 

2.5          “Affiliate” of any Person means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, the
first Person.  For purposes of this definition the term “control” with respect
to any Person means the power to direct or cause the direction of management or
policies of such Person, directly or indirectly, whether through the ownership
of Voting Securities, by contract or otherwise.

 

2.6          “Agreement Date” — see the introductory paragraph of this
Agreement.

 

2.7          “Annual Bonus” — see Section 3.2(b).

 

2.8          “Annual Performance Period” means the calendar year or any other
period of time not greater than 12 months specifically designated as the
applicable annual performance period in accordance with any annual bonus
arrangement applicable to Executive.

 

2.9          “Article” means an article of this Agreement.

 

2.10        “Base Salary” — see Section 3.2(a).

 

2.11        “Beneficial Owner” means such term as defined in Rule 13d-3 of the
SEC under the Exchange Act.

 

2.12        “Beneficiary” — see Section 10.3.

 

2.13        “Board” means the Board of Directors of PFG or, from and after the
effective date of a Reorganization Transaction, the Board of Directors of the
Surviving Corporation.

 

2.14        “Bonus Pro-ration Fraction” —see the definition of Pro-rata Annual
Bonus.

 

2.15        “Cause” — see Section 4.3.

 

2.16        “Change of Control” means, except as otherwise provided below, the
occurrence of any one or more of the following:

 

(a)           any SEC Person becomes the Beneficial Owner of 40% or more of the
common stock or of Voting Securities representing 40% or more of the combined
voting power of all Voting Securities of PFG (such an SEC Person, a “40%
Owner”); or

 

(b)           the PFG Incumbent Directors cease for any reason to constitute at
least a majority of the Board; or

 

3

--------------------------------------------------------------------------------


 

(c)           consummation of a merger, reorganization, consolidation, or
similar transaction (any of the foregoing, a “Reorganization Transaction”) where
the Persons who were the direct or indirect owners of the outstanding common
stock and Voting Securities of PFG immediately before such Reorganization
Transaction are not or do not become, immediately after the consummation of such
Reorganization Transaction, the direct or indirect owners of 60% of each of
(i) the then-outstanding common stock of the Surviving Corporation and (ii) the
combined voting power of the then-outstanding Voting Securities of the Surviving
Corporation, in substantially the same respective proportions as such Persons’
ownership of the common stock and Voting Securities of PFG immediately before
such Reorganization Transaction; or

 

(d)           approval by PFG’s stockholders and consummation of a plan or
agreement for the sale or other disposition of all or substantially all of the
consolidated assets of PFG or a plan of liquidation of PFG.

 

Notwithstanding the occurrence of any of the foregoing events, for purposes of
this Agreement, a Change of Control shall not be deemed to have occurred for
purposes of this Agreement, with respect to Executive if, in advance of such
event, Executive agrees in writing that such event shall not constitute a Change
of Control.

 

2.17        “Code” means the Internal Revenue Code of 1986, as amended.

 

2.18        “Company” — see the introductory paragraph to this Agreement.

 

2.19        “Competitive Business” means as of any date (including during the
one-year period commencing on the Termination Date), any Person (and any branch,
office or operation thereof) that engages in, or proposes to engage in:

 

(a)           the underwriting, reinsurance, marketing or sale of (i) any form
of insurance of any kind that any of the Companies as of such date does, or has
under active consideration a proposal to, underwrite, reinsure, market or sell
(any such form of insurance, a “Company Insurance Product” or (ii) any other
form of insurance that is marketed or sold in competition with any Company
Insurance Product, or

 

(b)           the sale of financial services which involve (i) the management,
for a fee or other remuneration, of an investment account or fund (or portions
thereof or a group of investment accounts or funds), (ii) the giving of advice,
for a fee or other remuneration, with respect to the investment and/or
reinvestment of assets or funds (or any group of assets or funds), or
(iii) financial planning services in connection with the sale of financial
services, or

 

(c)           the design, implementation and administration of employee benefit
plans, including plan documents, employee communications, reporting, disclosure,
financial advice, investment advice, and fiduciary services, or

 

(d)           any other business that as of such date is a direct and material
competitor of a Company and its Affiliates to the extent that prior to the date
of determination (or, if earlier, Executive’s Termination Date) any of the
Companies or its Affiliates engaged at

 

4

--------------------------------------------------------------------------------


 

any time within 12 months in or had under active consideration a proposal to
engage in such competitive business;

 

and is located anywhere in the United States or anywhere outside of the United
States where such Company or its Affiliates is then engaged in, or has under
active consideration a proposal to engage in, any of such activities.

 

2.20        “Current Obligations” means the sum of the amounts of Executive’s
Accrued Annual Bonus, Accrued Base Salary, Accrued LTIP Bonus and any accrued
but unpaid paid time off; provided that, if any amount that would otherwise be
treated as a Current Obligation would, if paid when specified hereunder,
constitute deferred compensation within the meaning of Section 409A of the Code,
such amount shall not be treated as a Current Obligation.

 

2.21        “Disability” — see Section 4.1(b).

 

2.22        “Effective Date” means the date on which a Change of Control first
occurs during the term of the Agreement.

 

2.23        “Employment Period” means the period commencing on the Effective
Date and ending on the second anniversary of the Effective Date; provided that,
in the event Executive’s employment terminates after the Effective Date, in
circumstances under which Executive becomes entitled to receive the payments
described in Section 5.1 or due to Executive’s death or Disability, the
Employment Period shall end on the date of such termination of employment.

 

2.24        “Equity Performance Award” — see Section 3.3.

 

2.25        “Equity Service Award” — see Section 3.3.

 

2.26        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.27        “40% Owner” see paragraph (a) of the definition of “Change of
Control.”

 

2.28        “Good Reason” — see Section 4.4.

 

2.29        “including” means including without limitation.

 

2.30        “Incumbent Directors” means, as of any date, the individuals then
serving as members of the Board who were members of the Board as of the
Agreement Date; provided that any person appointed or elected as a member of the
Board after the Agreement Date whose election, or nomination for election, by
stockholders of PFG or the Surviving Corporation, as applicable, was approved by
a vote or written consent of at least a majority of the directors then
comprising the Incumbent Directors shall also thereafter be considered an
Incumbent Director, unless the initial assumption of office of such
subsequently-elected or appointed director was in connection with a proxy
solicitation or contest by any Person (other than any of the Companies) to elect
or remove one or more members of the Board.

 

5

--------------------------------------------------------------------------------

 

2.31                       “IRS” means the Internal Revenue Service of the
United States of America.

 

2.32                       “LTIP” means the Principal Financial Group Stock
Incentive Plan, the Principal Financial Group 2005 Stock Incentive Plan and any
other or successor long-term incentive plan (other than the LTPP) established by
any of the Companies or any Surviving Corporation.

 

2.33                       “LTIP Award” means a grant under the LTIP.

 

2.34                       “LTIP Bonus” means the amount paid or earned in
respect of an LTIP Award.

 

2.35                       “LTIP Performance Period” means the performance
period applicable to an LTIP Award, as designated in accordance with the LTIP.

 

2.36                       “LTIP Target Award” means, in respect of any LTIP
Award, the amount which Executive would have been entitled to receive for the
LTIP Performance Period corresponding to such LTIP Award if the performance
goals established pursuant to such LTIP Award were achieved at the target level
(currently 100%) as of the end of the LTIP Performance Period.

 

2.37                       “LTPP” means the 1999 Long-Term Performance Plan, as
may be amended from time to time.

 

2.38                       “Non-Qualified Plan” means a plan that is not
qualified under Section 401(a) of the Code.

 

2.39                       “Notice of Consideration” — see Section 4.3.

 

2.40                       “Notice of Termination” means a written notice given
in accordance with Section 10.7 which sets forth (i) the specific termination
provision in this Agreement relied upon by the party giving such notice, (ii) in
reasonable detail the specific facts and circumstances claimed to provide a
basis for such Termination of Employment, and (iii) if the Termination Date is
other than the date of receipt of such Notice of Termination, the Termination
Date.

 

2.41                       “Peer Executive” means each officer of any of the
Companies who is a party to a change of control agreement having terms generally
consistent with those of this Agreement and all executive officers (and all
other employees performing policy making functions, regardless of title) at any
organization that is a successor in interest to, or the direct or indirect
parent of, any of the Companies.

 

2.42                       Periodic Bonus” — see Section 3.2(b).

 

2.43                       “Periodic Bonus Period” — see Section 3.2(b)

 

6

--------------------------------------------------------------------------------


 

2.44                       “Person” means any individual, sole proprietorship,
partnership, joint venture, limited liability company, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
entity or government instrumentality, division, agency, body or department.

 

2.45                       “PFG” — see the introductory paragraph to this
Agreement.

 

2.46                       “Plans” means plans, programs, policies, practices or
procedures of the Companies.

 

2.47                       “Pre-Change of Control Event” means the occurrence of
any one or more of the following: (i) the commencement of a tender offer for
Voting Securities of PFG, consummation of which would result in a SEC Person
becoming a 40% owner; (ii) a proxy solicitation or contest for the election of
one or more Board members commenced by a person other than PFG; (iii) one of the
Companies enters into an agreement the consummation of which would constitute a
Reorganization Transaction or would otherwise result in a Change of Control; or
(iv) any other event, transaction or occurrence that the Board declares to be a
Pre-Change of Control Event.

 

2.48                       “Pro-rata Annual Bonus” means an amount equal to the
product of Executive’s Target Annual Bonus (for the fiscal year in which the
Effective Date or Termination Date occurs, as applicable, but disregarding any
reduction in such Target Annual Bonus that would qualify as a Good Reason if
Executive were to terminate employment on account thereof) multiplied by a
fraction, the numerator of which equals the number of days from and including
the first day of such fiscal year through and including the Effective Date or
Termination Date, as applicable and the denominator of which equals 365 (the
“Bonus Pro-ration Fraction”).

 

2.49                       “Pro-rata LTIP Bonus” means an amount equal to the
sum of the following amounts, calculated separately for each LTIP Award for
which the LTIP Performance Period has not ended as of Executive’s Termination
Date, as applicable:

 

(a)                                  For any LTIP Award that was granted in the
fiscal year in which the Termination Date occurs an amount calculated by
multiplying the LTIP Target Award for such LTIP Award by a fraction, the
numerator of which equals the number of days from and including the beginning of
the LTIP Performance Period applicable to such LTIP Target Award through and
including the Termination Date and the denominator of which is 365.

 

(b)                                 For any other LTIP Award not described in
subsection (a) above of this definition, the amount that would be payable
thereunder based on actual performance through the most recent date as of which
the achievement of the performance criteria can reasonably be measured,
projected out until the end of the stated performance period, assuming that such
most recent measurement date was the end of the applicable performance period.

 

2.50                       “Pro-rata Periodic Bonus” means an amount equal to
the product of (i) the average bonus, determined by dividing (A) the sum all
Periodic Bonuses payable to the Executive in respect of the 12 months preceding
the Executive’s Termination Date, by

 

7

--------------------------------------------------------------------------------


 

(B) the number of Periodic Bonuses payable during such 12 month period
multiplied by (ii) a fraction, the numerator of which equals the number of days
from and including the first day of the then current Periodic Bonus Period
through and including the Termination Date, and the denominator of which is the
number of days in such Periodic Bonus Period.

 

2.51                       “Qualified Plan” means a plan that is qualified under
Section 401(a) of the Code.

 

2.52                       “Reorganization Transaction” — see clause (c) of the
definition of “Change of Control.”

 

2.53                       “SEC” means the United States Securities and Exchange
Commission.

 

2.54                       “SEC Person” means any person (as such term is used
in Rule 13d-5 of the SEC under the Exchange Act) or group (as such term is
defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than an
Affiliate of any Company or any employee benefit plan (or any related trust) of
PFG or any of its Affiliates.

 

2.55                       “Section” means, unless the context otherwise
requires, a section of this Agreement.

 

2.62                           “Section 409A” means Section 409A of the Code.
Any term said to be within the meaning of Section 409A shall mean such term as
defined in the Code, or any regulations or interpretations promulgated
thereunder, in each case after giving effect to any transition rules or relief
available thereunder.

 

2.63                           “SERP” means a supplemental executive retirement
Plan that is not qualified under Section 401(a) of the Code, including the
Supplemental Executive Retirement Plan for Employees (or any successor plan).

 

2.64                           “Surviving Corporation” means the corporation
resulting from a Reorganization Transaction or, if securities representing at
least 50% of the aggregate voting power of such resulting corporation, (if such
corporation is a stock company at the relevant time), or of the mutual life
insurance holding company policies (if such corporation is a mutual life
insurance holding company at the relevant time) are directly or indirectly owned
by another corporation, the highest corporation in an unbroken chain of
corporations that includes PFG or any successor in interest thereto.

 

2.65                           “Target Annual Bonus” as of a certain date means
the amount equal to the product of (i) Executive’s Base Salary determined as of
such date multiplied by (ii) the percentage of such Base Salary which Executive
would have been entitled to receive as an Annual Bonus for the Annual
Performance Period in which such determination is being made if the performance
goals established with respect thereto were achieved at the 100% level as of the
end of the Annual Performance Period; provided, however, that no reduction in
Executive’s Base Salary or Annual Bonus that would qualify as Good Reason shall
be taken into account for purposes of determining Target Annual Bonus pursuant
to this definition.

 

8

--------------------------------------------------------------------------------


 

2.66                           “Taxes” means the incremental federal, state,
local and foreign income, employment, excise and other taxes payable by
Executive with respect to any applicable item of income.

 

2.67                           “Termination Date” means the date of the receipt
of a Notice of Termination by Executive (if such Notice is given by the Company)
or by or on behalf of the Companies (if such Notice is given by Executive), or
any later date, not more than 15 days after the giving of such Notice, specified
in such notice as of which Executives’ Termination of Employment shall occur;
provided, however, that:

 

(i)                                     if Executive’s Termination of Employment
occurs by reason of death or Disability, the Termination Date shall be the date
of Executive’s death or the date of the Disability (as described in
Section 4.1(a)), as applicable; and

 

(ii)                                  if no Notice of Termination is given, the
Termination Date and Executive’s Termination of Employment shall be the last
date on which Executive is employed by the Company.

 

2.68                           “Termination of Employment” means any termination
of Executive’s employment with each of the Companies, whether such termination
is initiated by the Companies or by Executive.  Notwithstanding the foregoing,
if following such Termination of Employment Executive continues to provide (or
is reasonably expected to continue to provide) services for any of the Companies
or any other person who would be treated as a single employer with any of the
Companies under Section 414(b) or 414(c) of the Code, then “Termination of
Employment” shall mean a “separation from service” within the meaning of
Section 409A, and no amount payable to Executive commencing based on such
Termination of Employment shall become due and payable unless and until, and the
timing thereof shall be determined based on when, Executive incurs such a
separation from service.

 

2.69                           “Voting Securities” means (a) with respect to a
corporation, securities of such corporation that are entitled to vote generally
in the election of directors of such corporation, and (b) with respect to a
mutual life insurance company or mutual life insurance holding company, policies
of such company entitled to vote generally in the election of directors of such
company.

 

2.70                           “Welfare Benefits” means the following (and only
the following) welfare benefits, whether or not provided under a Plan:
accidental death and dismemberment (AD&D), dental, medical, vision and
group-term life insurance.

 

Article III.

 

Employment Period

 

3.1                                    Position and Duties.

 

(a)                                  Change of Control.  During the Employment
Period, (i) Executive’s position (including offices, titles, responsibilities
and reporting requirements, but not reporting responsibilities), authority and
duties shall be at least commensurate in all

 

9

--------------------------------------------------------------------------------


 

material respects with the most significant of those held, exercised and
assigned at any time during the 90-day period immediately before the Effective
Date and (ii) Executive’s services shall be performed at the location where
Executive was employed immediately before the Effective Date or any other
location no more than 50 miles from such former location.

 

(b)                                 Executive’s Obligations.  During the
Employment Period, Executive agrees to devote Executive’s full attention and
business time (other than during any periods of paid time off, sick leave or
disability to which Executive is entitled) to the business and affairs of the
Companies and, to the extent necessary to discharge the duties assigned to
Executive in accordance with this Agreement, to use Executive’s commercially
reasonable best efforts to perform such duties.  During the Employment Period,
Executive may (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (iii) manage personal investments, so long as such activities
do not significantly interfere with the performance of Executive’s duties under
this Agreement.  To the extent that any such activities were conducted by
Executive immediately prior to the Effective Date and such conduct was not in
violation of any Plans of any of the Companies, the continued conduct of such
activities (or activities similar in nature and scope) after the Effective Date
shall not be deemed to interfere with the performance of Executive’s duties
under this Agreement.

 

3.2                                    Compensation.

 

(a)                                  Base Salary.  During the Employment Period,
the Companies shall pay or cause to be paid to Executive an annual base salary
in cash, which shall be paid in a manner consistent with the Companies payroll
practices in effect immediately before the Effective Date, at an annual rate not
less than 12 times the highest monthly base salary paid or payable to Executive
by the Companies in respect of the 12-month period immediately before the
Effective Date (such annual rate salary, the “Base Salary”).  During the
Employment Period, the Base Salary shall be reviewed at least annually and shall
be increased at any time and from time to time in such manner as shall be
substantially consistent with increases in base salary awarded to Peer
Executives.  Any increase in Base Salary shall not limit or reduce any other
obligation of the Companies to Executive under this Agreement.  After any such
increase, the Base Salary shall not be reduced and the term “Base Salary” shall
thereafter refer to the increased amount.

 

(b)                                 Annual Bonus.  In addition to Base Salary,
the Companies shall provide to Executive the opportunity to receive payment of
regular bonuses in accordance with this Section 3.2(b).  If , immediately prior
to the Effective Date, Executive participated in a Plan that provided for an
annual bonus in respect of each Annual Performance Period (an “Annual Bonus”),
then the Companies shall afford Executive the opportunity to receive an Annual
Bonus with respect to each Annual Performance Period which ends during the
Employment Period.  If, immediately prior to the Effective Date, Executive
participated in a Plan that provided for a bonus payable in respect of a
performance period of less than 12 months (a “Periodic Bonus Period”), then the
Companies shall afford Executive the opportunity to receive a bonus (a “Periodic
Bonus”) for each comparable period ending during the Employment Period.
Executive’s bonus opportunity in respect of any such

 

10

--------------------------------------------------------------------------------


 

Annual Performance Period or Periodic Performance Period shall not be less than,
and shall have target performance goals no more difficult to achieve than, those
in effect with respect to the Annual Performance Period or Periodic Performance
Period, as the case may be, in effect immediately prior to the Effective Date. 
Any Annual Bonus or Periodic Bonus shall be paid not later than March 15 of the
calendar year following the calendar year in which the applicable Annual
Performance Period or Periodic Bonus Period ends.

 

(c)                                  Other Compensation and Benefits.  In
addition to Base Salary and Annual Bonus and/or Periodic Bonus, throughout the
Employment Period, the Companies shall provide the following other compensation
and benefits to Executive, provided that, in no event shall such other
compensation and benefits be materially less favorable, in the aggregate, than
the most favorable compensation and benefits, but (exclusive of Base Salary and
Annual Bonus and/or Periodic Bonus) provided by the Companies to Executive
(including any such compensation and benefits provided under Plans, but
(exclusive of Base Salary and Annual Bonus and/or Periodic Bonus)) at any time
during the 90-day period immediately before the Effective Date:

 

(1)                                  LTIP Awards.  LTIP Awards shall be granted
to Executive at least as frequently as LTIP Awards were granted to Executive
during the three-year period immediately preceding the Effective Date, with
target payments no less than the average (expressed as a percentage of
Executive’s Base Salary in effect at the beginning of the applicable Performance
Period) of the targets applicable with respect to the Executive’s LTIP Awards
outstanding immediately prior to the Effective Date, and with target performance
goals that are not substantially more difficult to obtain, on average, than the
target performance goals under Executive’s LTIP Awards outstanding on the
Effective Date.  Any LTIP Award shall be paid not later than March 15 of the
calendar year following the calendar year in which the applicable Performance
Period ends;

 

(2)                                  Incentive, Savings and Retirement Plans. 
Executive shall be eligible to participate in all incentive (including long-term
incentives), savings and retirement Plans applicable to Peer Executives;

 

(3)                                  Welfare Benefit Plans.  Executive and
Executive’s family shall be eligible to participate in, and receive any Welfare
Benefits provided by the Company to any Peer Executive and his or her family;

 

(4)                                  Fringe Benefits.  Executive shall be
entitled to fringe benefits in accordance with the most favorable Plans
applicable to Peer Executives;

 

(5)                                  Expenses.  Executive shall be entitled to
prompt reimbursement of all reasonable employment-related expenses incurred by
Executive upon the Company’s receipt of accountings in accordance with the most
favorable Plans applicable to Peer Executives;

 

(6)                                  Vacation.  Executive shall be entitled to
paid time off in accordance with the most favorable Plans applicable to Peer
Executives.

 

11

--------------------------------------------------------------------------------


 

3.3                      Stock Incentive Awards.  On the Effective Date, any
then outstanding equity or equity-based awards other than stock options or stock
appreciation rights held by, or credited to, Executive that would, in accordance
with their terms, generally become vested, if at all, upon the achievement of
specified performance objectives (and not on the basis of the passage of time
and the continued performance of service) (“Equity Performance Awards”) shall be
converted into a number of shares of restricted stock or restricted stock units
of PFG (or, in the case of a Reorganization Transaction, in respect of the
common stock of the Surviving Corporation) that will vest, if at all, subject to
Executive’s continued performance of services, on the date on which the
corresponding performance period would otherwise have expired.  With respect to
Equity Performance Awards, if the Change of Control occurs within one year of
the commencement of the performance period the Executive will be issued a number
of shares of restricted stock or restricted stock units (or, in the case of a
Reorganization Transaction, the common stock of the Surviving Corporation) equal
to the number of the Employee’s Performance Shares.  If the Change of Control
occurs on or after the first anniversary of the commencement of the performance
period, the number of such shares of restricted stock and restricted stock units
(or, in the case of a Reorganization Transaction, the common stock of the
Surviving Corporation) shall be determined based on actual performance against
the stated performance criteria through the Effective Date, projected out to the
end of the corresponding performance period, but shall not be adjusted due to
the fact that the Effective Date occurs prior to the end of the stated
performance period.  Each of Executive’s outstanding stock options or stock
appreciation rights and any outstanding equity or equity-based awards held by,
or credited to, Executive that would, in accordance with their terms, generally
become vested, if at all, on the basis of the passage of time and the continued
performance of service (such options, rights and other awards collectively
referred to as the “Equity Service Awards”) shall continue to be honored in
accordance with the terms of such award, except that, if the Effective Date
occurs in connection with a Reorganization Transaction, such Equity Service
Awards shall be converted into equity or equity-based awards of a similar type
and nature related to the common stock of the Surviving Corporation using the
same exchange ratio as is applicable to shareholders of PFG (or, where
shareholders receive any consideration other than in common stock) based on the
relative values of the PFG and Surviving Corporation common stock on or about
the date the transaction closes, using valuation principals permitted under
Treas. Reg. §1.424-1.  Notwithstanding the foregoing provisions of this
Section 3.3 any conversion into equity or equity-based awards related to the
common stock of the Surviving Corporation shall only occur to the extent the
agreement pursuant to which the Reorganization Transaction is effected provides
for such conversion, and, if such agreement does not provide for such a
conversion as to some or all of Executive’s Equity Performance Awards or Equity
Service Awards, then such portion of Executive’s Equity Performance Awards or
Equity Service Awards (regardless of the terms upon which such Awards would
otherwise vest) shall become fully vested, exercisable and /or distributable
upon the Effective Date, and unless the Human Resources Committee of the Board,
(or such other committee of the Board to which the Board shall have delegated
authority for such decision), as constituted

 

12

--------------------------------------------------------------------------------


 

immediately prior to a Reorganization Transaction (the “Committee”), determines
in accordance with the LTIP that no equity or equity based award shall be
settled in cash, the value of such Awards will be paid to Executive in cash. 
The value of such Equity Performance Awards or Equity Service Awards shall be
determined based on the proceeds received by shareholders for a share of PFG
common stock in such Reorganization Transaction (with any question pertaining to
the value received by shareholders to be conclusively determined by the Board of
PFG (or any duly authorized committee thereof), as constituted immediately prior
to the Effective Date.  Notwithstanding anything else in this Section 3.3 to the
contrary, to the extent that any restricted stock unit or other LTIP Award
constitutes deferred compensation for purposes of Section 409A, no payment in
respect thereof shall be accelerated (i) upon the occurrence of a Change of
Control unless such event also constitutes a change in the ownership or
effective control of PFG, or a change in the ownership of a substantial portion
of PFG’s assets, in any case, within the meaning of such Section 409A and
(ii) to a date earlier than its otherwise specified payment date except upon
Executive’s death or a Change of Control (subject to the limitations set forth
in subclause (i)).

 

3.4                             Unfunded Deferred Compensation.  On the
Effective Date, Executive shall become fully vested in all benefits previously
accrued under any deferred compensation Plan (including any SERP and defined
contribution excess plan) that is not qualified under Section 401(a) of the
Code.  Such benefits shall be paid to the Executive in accordance with the
distribution provisions of the applicable Plan and any elections as to the form
and time of distributions made by Executive in accordance with the terms of such
Plan (or, if no such elections shall be effective, pursuant to the default
distribution provisions of the applicable Plan).

 

Article IV.

 

Termination of Employment

 

4.1                                 Disability.

 

(a)                                  During the Employment Period, the Company
may terminate Executive’s employment at any time because of Executive’s
Disability by giving Executive or his legal representative, as applicable,
(i) written notice in accordance with Section 10.7 of the Company’s intention to
terminate Executive’s employment pursuant to this Section and (ii) a
certification of Executive’s Disability by a physician selected in accordance
with subsection (b) below.  Executive’s employment shall terminate effective on
the 30th day after Executive’s receipt of such notice (which such 30th day shall
be deemed to be the date of the Disability) unless, before such 30th day,
Executive shall have resumed the full-time performance of Executive’s duties.

 

(b)                                 “Disability” means any medically
determinable physical or mental impairment that has lasted for a continuous
period of not less than six months and can be expected to be permanent or of
indefinite duration, and that renders Executive unable to perform the duties
required under this Agreement in the medical judgment of a physician mutually
selected by Executive and the Company.  If Executive and the Company cannot

 

13

--------------------------------------------------------------------------------


 

agree on the physician to be selected, each shall designate a physician, and the
two physicians thus designated shall select the physician to make the disability
determination.

 

4.2                             Death.  Executive’s employment shall terminate
automatically upon Executive’s death during the Employment Period.

 

4.3                             Termination for Cause.  During the Employment
Period, the Companies may terminate Executive’s employment for Cause solely in
accordance with all of the substantive and procedural provisions of this
Section 4.3.

 

(a)                                  Definition of Cause.  For purposes of this
section 4.3, “Cause” means any one or more of the following:

 

(1)                                  Executive’s commission of a felony or other
crime involving fraud, dishonesty or moral turpitude;

 

(2)                                  Executive’s willful or reckless material
misconduct in the performance of Executive’s duties;

 

(3)                                  Executive’s habitual neglect of duties; or

 

(4)                                  Executive’s willful or intentional breach
of this Agreement;

 

provided, however, that for purposes of clauses (2), (3) and (4), Cause shall
not include any one or more of the following:

 

(A)                              Executive’s bad judgment

 

(B)                                Executive’s negligence, other than
Executive’s habitual neglect of duties or gross negligence;

 

(C)                                any act or omission believed by Executive in
good faith to have been in or not opposed to the interest of the Company or
which was required by applicable law or administrative regulation, in either
case without intent of Executive to gain, directly or indirectly, a profit to
which Executive was not legally entitled; or

 

(D)                               failure to meet performance goals, objectives
or measures following good faith efforts to meet such goals, objectives or
measures.

 

(b)                                 Procedural Requirements for Termination for
Cause.  In connection with any attempted termination for Cause, each of the
following procedures shall be strictly observed:

 

(1)                                  Board Meeting.  A meeting of the Board
shall be held at which shall be discussed the question of whether Executive’s
acts or omissions constitute Cause and, if so, whether to terminate Executive’s
employment for Cause;

 

14

--------------------------------------------------------------------------------


 

(2)                                  Notice of Consideration.  Not less than 30
days prior to the date of the Board meeting referenced above, the Company shall
provide Executive and each member of the Board written notice (a “Notice of
Consideration”) including a detailed description of Executive’s acts or
omissions alleged to constitute Cause, (y) the date, time and location of such
meeting of the Board, and (z) Executive’s rights under clause (3) below;

 

(3)                                  Opportunity to Respond.  Executive shall
have the opportunity to present to the Board a written response to the Notice of
Consideration; and

 

(4)                                  Cause Determination.  Executive’s
employment may be terminated for Cause only if (x) the acts or omissions
specified in the Notice of Consideration did in fact occur and do constitute
Cause as defined in this Section, (y) the Board makes a specific determination
to such effect and to the effect that Executive’s employment should be
terminated for Cause (“Cause Determination”) and (z) the Company thereafter
provides Executive with a Notice of Termination which specifies in specific
detail the basis of such Termination of Employment for Cause and which Notice
shall be consistent with the reasons set forth in the Notice of Consideration. 
Any Cause determination shall require the affirmative vote of a majority of the
members of the Board.

 

(ii)                                                   Standard of Review.  In
the event that the existence of Cause shall become an issue in any action or
proceeding between the Company and Executive, the Company shall, notwithstanding
the Cause determination referenced in clause (4)(y) of Section 4.3(b), have the
burden of establishing that the actions or omissions specified in the Notice of
Consideration did in fact occur and do constitute Cause and that the Company has
satisfied the procedural requirements of Section 4.3(b).

 

4.4                             Good Reason.  During the Employment Period,
Executive may terminate his or her employment for Good Reason in accordance with
the substantive and procedural provisions of this Section 4.4.

 

(a)                                  Good Reason Definition.  For purposes of
this Section 4.4, “Good Reason” means the occurrence of any one or more of the
following actions or omissions during the Employment Period:

 

(1)                                  any failure to pay Executive’s Base Salary
in violation of Section 3.2(a) or any failure to increase Executive’s Base
Salary to the extent, if any, required by such Section;

 

(2)                                  any failure to pay Executive’s Annual Bonus
or any reduction in Executive’s bonus opportunity, in either case in violation
of Section 3.2(b);

 

(3)                                  any material adverse change in Executive’s
position

 

15

--------------------------------------------------------------------------------

 

(including offices, titles, or reporting requirements, but not reporting
responsibilities), authority or duties as contemplated by Section 3.1(a)(i);

 

(4)                                  any material reduction in aggregate
compensation and benefits as provided in Article III;

 

(5)                                  requiring Executive to be based at any
office or location other than the location specified in Section 3.1(a);

 

(6)                                  any other material breach of this Agreement
by any of the Companies;

 

(7)                                  any Termination of Employment by the
Companies that purports to be for Cause, but is not in full compliance with all
of the substantive and procedural requirements of this Agreement (any such
purported termination shall be treated as a Termination of Employment without
Cause for all purposes of this Agreement); or

 

(8)                                  the failure at any time of a successor to
the Companies explicitly to assume and agree to be bound by this Agreement.

 

(b)                                 Determination of Good Reason.  Any
reasonable determination by Executive that any of the events specified in
Section 4.4(a) above has occurred and constitutes Good Reason shall be
conclusive and binding for all purposes, unless the Company establishes that
Executive did not have any reasonable basis for such determination.

 

(c)                                  Notice by Executive.  In the event of any
Termination of Employment by Executive for Good Reason, Executive shall as soon
as practicable thereafter notify the Company of the events constituting such
Good Reason by a Notice of Termination.  A delay in the delivery of such Notice
of Termination or a failure by Executive to include in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of Executive under this Agreement or preclude Executive from
asserting such fact or circumstance in enforcing rights under this Agreement;
provided that no act or omission by the Company shall qualify as Good Reason if
Executive’s Termination of Employment occurs more than 12 months after Executive
first obtains actual knowledge of such act or omission.

 

Article V.

 

Company’s Obligations Upon Certain Terminations of Employment

 

5.1                             Termination During the Employment Period.  If,
during the Employment Period the Company terminates Executive’s employment other
than for Cause or Disability, or Executive terminates employment for Good
Reason, the sole obligations of the Companies to Executive under this Agreement
shall be as follows:

 

16

--------------------------------------------------------------------------------


 

(a)                                  Separation Payments.  The Companies shall
pay or provide Executive, in addition to all vested rights arising from
Executive’s employment as specified in Article III, the following benefits, at
the times specified below:

 

(i)       Accrued Obligations.  The Current Obligations shall be paid within 30
days of the Termination Date.  All other Accrued Obligations will be paid at the
times and in accordance with (x) the terms and conditions specified in
Section 5.1(a)(iv), if applicable, and (y) in the case of amounts not described
in such Section 5.1(a)(iv), the terms and conditions of the Plan under which
such obligations have accrued.

 

(ii)                                                   Prorated Bonus for Year
of Termination.  Within 45 days after the Termination Date, Executive’s Pro-rata
Annual Bonus or Pro-rata Periodic Bonus, as applicable, reduced (but not below
zero) by the amount of any amount previously paid to Executive with respect to
such Annual Bonus for the fiscal year or Periodic Bonus for the fiscal period in
which the Termination Date occurs;

 

(iii)                                                 Prorated LTIP Bonus.  On
the earlier to occur of (x) the first business day six months and one day after
the Termination Date and (y) the date on which the corresponding LTIP Bonus
would be payable, absent such termination, Executive’s Pro-rata LTIP Bonus
reduced (but not below zero) by the amount of any LTIP Bonus previously paid to
Executive with respect to the LTIP Performance Periods not completed as of the
Termination Date;

 

(iv)                                                Unvested Plan Benefits and
Deferred Pensions.  All amounts previously deferred by, or accrued to the
benefit of, Executive under any Non-Qualified Plans, whether vested or unvested
as of the Termination Date, together with any accrued earnings thereon, to the
extent that such amounts and earnings have not been previously paid by the
Companies (whether pursuant to Section 3.4 or otherwise), shall be paid to the
Executive in accordance with the distribution provisions of the applicable Plan
and any elections as to the form and time of distributions made by Executive in
accordance with the terms of such Plan (or, if no such elections shall be
effective, pursuant to the default distribution provisions of the applicable
Plan).  In addition, the Executive shall be entitled to receive (at the same
time and in the same form as such amount would have been payable if it were part
of the benefit accrued under the terms of the applicable Non-Qualified Plan or,
in the case of any additional benefit related to a Qualified Plan, the
Non-Qualified Plan which primarily supplements the benefit payable under such
Non-Qualified Plan) the benefit the Executive would have accrued under such
defined benefit Plan (whether a Qualified Plan or a Non-Qualified Plan) if
Executive had become fully vested in all such previously-unvested benefits.

 

(v)                                                 Multiple of Salary and
Bonus.  On the first business day six months and one-day after the Termination
Date, an amount equal to two (2.0)

 

17

--------------------------------------------------------------------------------


 

times the sum of Executive’s (x) Base Salary and (y) the Target Annual Bonus,
each determined as of the Termination Date; provided, however, that any
reduction in Executive’s Base Salary or Annual Bonus that would qualify as Good
Reason shall be disregarded for purposes of determining the amount payable under
this clause (v); and

 

(vi)                                                Stock Incentive Awards.  On
the Termination Date, which for the purposes of determining the vesting date of
awards under this Section 5.1(a)(vi) shall be determined without giving effect
to the second sentence of the definition of Termination of Employment, Executive
shall (i) become fully vested in, and may thereafter exercise in whole or in
part, in accordance with the terms thereof, all outstanding stock options, stock
appreciation rights, or similar incentive awards and (ii) become fully vested in
all shares of restricted stock, performance share, restricted stock units,
deferred stock units and similar awards, regardless of whether such awards would
otherwise vest based upon the passage of time and the continued performance of
services, or upon the achievement of specified performance criteria.  Payment in
respect of any award referenced in subclause (ii) of the immediately preceding
sentence that is not restricted property within the meaning of Section 83 of the
Code shall be made on the earlier to occur of (x) the first business day six
months and one day after the Termination Date and (y) the date on which the
award would be payable, absent such termination.

 

(vii)                                             Life Insurance Opt Out
Income.  If Executive has waived all life insurance benefits in excess of
$50,000 in coverage, Executive shall receive a lump sum amount, on the first
business day six months and one day after  the Termination Date, determined
using a discount rate equal to that then prevailing for immediate annuities
under the rules of the Pension Benefit Guaranty Corporation, equal to the
present value of 36 monthly opt-out income payments (based on the monthly amount
of such opt-out income payments payable immediately prior to the Effective
Date).

 

(viii)                                          Section 409A.  If this Agreement
is initially dated as of a date after 2008, notwithstanding anything else
contained in this Section 5.1(a) to the contrary, nothing in this
Section 5.1(a) (including, without limitation, Section 5.1(a)(iii) or
5.1(a)(vi)) shall be construed to accelerate the payment of any compensation
under any award that constitutes deferred compensation under Section 409A of the
Code and that was awarded prior to the date of this Agreement.

 

(b)                                 Continuation of Welfare Benefits.  The
Companies shall continue to provide to Executive and Executive’s family Welfare
Benefits for the periods specified below which are at least as favorable as the
most favorable plans applicable to Peer Executives who are actively employed
after the Termination Date and their families, except and unless Executive has
exercised the option to waive all life insurance benefits over $50,000, in which
case Executive will continue to have $50,000 in life insurance coverage.  The
cost of such Welfare Benefits to Executive shall not exceed the cost of

 

18

--------------------------------------------------------------------------------


 

such Welfare Benefits to actively employed Peer Executives as applicable from
time to time.  Coverage under whichever of the Company’s group health and
medical plans in which Executive was participating prior to the Date of
Termination or, to the extent such continued coverage cannot be provided under
any such plan (or cannot be provided without adverse tax consequences for the
Company, Executive or other participants), under such individual or group
insurance policy under which the Executive may obtain coverage and that is most
similar to the coverage available under such group health plan(s), for each of
the following two periods (i) from the Executive’s Date of Termination until and
including the day before the 19-month anniversary of such Date of Termination;
and (ii) from the 19 month anniversary of the Executive’s Date of Termination
and continuing until the day before the 37-month anniversary of the Executive’s
Date of Termination.  Coverage under whichever of the Company’s other welfare
benefit plans in which Executive was participating prior to the Date of
Termination or, to the extent such continued coverage cannot be provided under
any such plan (or cannot be provided without adverse tax consequences for the
Company, Executive or other participants), under such individual or group
insurance policy under which the Executive may obtain coverage and that is most
similar to the coverage available under the applicable Company plan(s), for each
of the following two periods (i) from the Executive’s Date of Termination until
and including the last day of the second calendar year commencing after such
Date of Termination; and (ii) from the first day of the third calendar year
commencing following the Executive’s Date of Termination and continuing until
and including the day before the 37-month anniversary of the Executive’s Date of
Termination.  Executive’s rights to elect any post-termination continuation
coverage or any conversion rights Executive may have pursuant to applicable law,
including continuation coverage required by Section 4980B of the Code, shall run
concurrently with the benefits provided under this Section 5.1(b). 
Notwithstanding anything herein to the contrary, (i) continuation of any such
Welfare Benefits shall cease if and when Executive is eligible to receive any
similar Welfare Benefit- provided by the Executive’s subsequent employer (if
any) and (ii) if coverage for Executive and Executive’s family members under any
Company welfare benefit plan can be continued, but subject to adverse tax
consequences to the Company or Executive, the party suffering such adverse tax
consequences may nonetheless elect to have the coverage under the applicable
Company plan continue (and to accept such adverse tax consequences) by written
notice to the other party.

 

(c)                                  Outplacement.  The Companies shall provide
12 months of outplacement services for Participant after the Termination Date
and prior to the end of the first calendar year commencing after such
Termination Date through an outplacement firm selected by the Employer.

 

(d)                                 Indemnification.  The Executive shall be
indemnified and held harmless by the Companies to the greatest extent permitted
under applicable Iowa law (or the law of the State of incorporation of any
successor or Surviving Corporation) as the same now exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits a Company to provide broader indemnification than was
permitted prior to such amendment) and the Companies’ respective by-laws as such
exist on the Agreement Date if the Executive was, is, or is threatened to be,
made a party to any pending, completed or threatened action, suit, arbitration,
alternate dispute

 

19

--------------------------------------------------------------------------------


 

resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, and whether
formal or informal, by reason of the fact that the Executive is or was, or had
agreed to become, a director, officer, employee, agent, or fiduciary of a
Company or any other entity which the Executive is or was serving at the request
of a Company (“Proceeding”), against all expenses (including all reasonable
attorneys’ fees) and all claims, damages. liabilities and losses incurred or
suffered by the Executive or to which the Executive may become subject for any
reason.  A Proceeding shall not include any proceeding to the extent it concerns
or relates to a matter described in Section 6.1(a) (concerning reimbursement of
certain costs and expenses).  Upon receipt from Executive of (i) a written
request for an advancement of expenses that Executive reasonably believes will
be subject to indemnification hereunder and (ii) a written undertaking by
Executive to repay any such amounts if it shall ultimately be determined that
Executive is not entitled to indemnification under this Agreement or otherwise,
PFG shall advance such expenses to Executive or pay such expenses for Executive,
all in advance of the final disposition of any such matter.

 

5.2                                 Expense Reimbursements.  Notwithstanding
anything else in this Section 5.2 to the contrary, payment of any expenses to be
reimbursed pursuant to Section 5.1(b) and (c) shall be made at the earliest of
(i) the time specified in Section 5.1, (ii) the time specified in the applicable
plan, program, policy or arrangement and (iii) the end of the calendar year
following the year in which such benefit is provided or such expense is
incurred.

 

5.3                                 Waiver and Release.  Notwithstanding
anything herein to the contrary, none of the Companies shall have any obligation
to Executive under Section 5.1 or Article VI unless and until Executive executes
a release and waiver in favor of PFG and the Companies, in substantially the
same form as attached hereto as Exhibit A.

 

5.4                                 Termination by the Company for Cause.  If
the Companies terminate Executive’s employment for Cause during the Employment
Period, the sole obligations of the Companies to Executive under Articles III
and V shall be to pay Executive, pursuant to their then effective Plans, a
lump-sum cash amount equal to the Current Obligations, determined as of the
Termination Date, and all other Accrued Obligations in the form(s) and at the
time(s) determined in accordance with the terms of the applicable Plans.  Any
LTIP Bonus shall be governed according to the terms of the LTIP.

 

5.5                                 Termination by Executive Other Than for Good
Reason.  If Executive elects to retire or otherwise terminate employment during
the Employment Period other than for Good Reason, Disability or death, the sole
obligations of the Companies to Executive under Articles III and V shall be to
pay Executive, pursuant to their then effective Plans, a lump-sum cash amount
equal to the Current Obligations, determined as of the Termination Date, and all
other Accrued Obligations in the form(s) and at the time(s) determined in
accordance with the terms of the applicable Plans.  Any LTIP Bonus shall be
governed according to the terms of the LTIP.

 

5.6                                 Termination by the Company for Disability. 
If the Companies terminate Executive’s employment by reason of Executive’s
Disability during the Employment Period, the sole obligations of the Companies
to Executive under Articles III and V shall be as follows:

 

20

--------------------------------------------------------------------------------


 

(a)                                  to pay Executive, pursuant to the Company’s
then effective Plans, a lump-sum cash amount equal to the Current Obligations
determined as of the Termination Date, and all other Accrued Obligations in the
form(s) and at the time(s) determined in accordance with the terms of the
applicable Plans, and

 

(b)                                 to provide Executive disability and other
benefits after the Termination Date that are not less than the most favorable of
such benefits then available under Plans of the Company to any Peer Executive.

 

Any LTIP Bonus shall be governed according to the terms of the LTIP.

 

5.7                                 409A Payment Provisions.  To the extent any
payment is made hereunder on the first business day six months and one day after
Executive’s Termination Date, such delay has been imposed to comply with
Section 409A.  If any such payment is made under the terms of any applicable
plan, program or arrangement, whether and the extent to which any interest or
other compensation shall be payable with respect to such delay in payment shall
be determined in accordance with the terms of the applicable plan, program or
arrangement under which such payment is to be made.  If the payment is not made
under such a plan, program or arrangement, or if such plan, program or
arrangement is silent on the question of interest, interest shall be payable
based on the then current short-term applicable federal rate (as determined
under Section 1274(d) of the Code).

 

5.8                                 If upon Death.  If Executive’s employment is
terminated by reason of Executive’s death during the Employment Period, the sole
obligations of the Companies to Executive under Articles III and V shall be as
follows:

 

(a)                                  to pay Executive’s Beneficiary, pursuant to
the Company’s then effective Plans, a lump-sum cash amount equal to the Current
Obligations, determined as of the date of Executive’s death, and all other
Accrued Obligations in the form(s) and at the time(s) determined in accordance
with the terms of the applicable Plans; and

 

(b)                                 to provide Executive’s Beneficiary survivor
and other benefits that are not less than the most favorable survivor and other
benefits then available under Plans of the Company to the estates or the
surviving families of Peer Executives.

 

Any LTIP Bonus shall be governed according to the terms of the LTIP.

 

21

--------------------------------------------------------------------------------


 

5.9                                 Limits on Payments by the Company.

 

(a)                                  Imposition of Payment Cap.  In the event
that any amount or benefit paid or distributed to the Executive pursuant to this
Agreement, taken together with any amounts or benefits otherwise paid or
distributed to the Executive by the Company or any Affiliate, whether pursuant
to any Plan or otherwise (the “Covered Payments”),

 

(i)                                     would be an “excess parachute payment”
as defined in Section 280G of the Code (the “Parachute Payments”), which would
subject the Executive to the tax (the “Excise Tax”) imposed under Section 4999
of the Code (or any similar tax that may hereafter be imposed), and

 

(ii)                                  the net after-tax benefit to the Executive
would be greater (taking into account all applicable income, excise and
employment taxes, whether imposed at the federal, state or local level) were the
amount of the Covered Payments reduced to the maximum amount of payments that
could be paid without the Executive being subject to the Excise Tax (the “Safe
Harbor Amount”),

 

then the amounts payable to the Executive under this Agreement shall be reduced
(but not below zero) to the extent necessary such that the Covered Payments do
not exceed the Safe Harbor Amount (such reduced payments to be referred to as
the “Payment Cap”).  In the event that the Executive receives reduced payments
and benefits under this subsection, such payments and benefits shall be reduced
in connection with the application of the Payment Cap in the following manner: 
first the Executive’s severance benefits payable under Section 5.1(a)(v) shall
be reduced, followed by, to the extent necessary and in order, the enhanced
benefits payable under Section 5.1(a)(iv), any life insurance opt out income
payable under Section 5.1(a)(vii), the continuation of benefits provided under
Section 5.1(b), the Pro-rata Annual Bonus or Pro-rata Periodic Bonus payable
under Section 5.1(a)(ii), the Pro-rata LTIP Bonus payable under
Section 5.1(a)(iii), the stock incentive awards payable under
Section 5.1(a)(vi) and finally the Accrued Obligations.

 

(b)                                 Calculation of Benefits.  For purposes of
determining whether any of the Covered Payments will be subject to the Excise
Tax and the amount of such Excise Tax,

 

(i)                                     such Covered Payments will be treated as
“parachute payments” within the meaning of Section 280G of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless, and except to the extent that, in the good faith judgment of an
independent certified public accountant selected by PFG prior to the Effective
Date or tax counsel selected by such accountants (the “Accountants”), relying on
the best authority available at the time of such determination (including, but
not limited to, any proposed Treasury regulations upon which taxpayers may
rely), that the Company has a reasonable basis to conclude that such Covered
Payments (in whole or in part) either do not constitute “parachute payments”
(within the meaning of Section 280G(b)(4)(B) of the Code), and

 

22

--------------------------------------------------------------------------------


 

(ii)                                  the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code.

 

(c)                                  Adjustments in Respect of the Payment Cap. 
If the Executive receives reduced payments and benefits under this Section 5.9
(or this Section 5.9 is determined not to be applicable to the Executive because
the Accountants conclude that the Executive is not subject to any Excise Tax)
and it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding (a “Final Determination”) that,
notwithstanding the good faith of the parties in applying the terms of this
Agreement, the aggregate “parachute payments” within the meaning of Section 280G
of the Code paid to the Executive or for the Executive’s benefit are in an
amount that would result in the Executive being subject an Excise Tax and,
taking into account the amount of such aggregate parachute payments specified in
such Final Determination, the Payment Cap should have been applied, then the
amount equal to the excess parachute payments made to the Executive shall be
deemed for all purposes to be a loan to the Executive made on the date of
receipt of such excess payments, which the Executive shall have an obligation to
repay to the entity making such payment on demand, together with interest on
such amount at the applicable Federal rate (as defined in Section 1274(d) of the
Code) from the date of the payment hereunder to the date of repayment by the
Executive.

 

If the Executive receives reduced payments and benefits under this Section 5.9
and it is established pursuant to a Final Determination that, notwithstanding
the good faith of the parties in applying the terms of this Agreement, either
the Payment Cap should not have been applied to the Executive or the Executive
could have received a greater amount without exceeding the Payment Cap, then the
Company shall pay the Executive within 30 days following such Final
Determination an amount equal to the excess of (i) the amount of Covered
Payments that would have been payable to the Executive without regard to this
Section 5.9 or that could have been paid without exceeding the Payment Cap,
whichever is applicable, over (ii) the reduced amount actually paid to the
Executive by reason of the application of this Section 5.9, together with
interest on such excess amount at the applicable Federal rate (as defined in
Section 1274(d) of the Code) from the date payment would have been made to the
Executive of such excess amount (or any portion thereof) but for the application
of the Payment Cap.

 

Article VI.

 

Expenses, Interest and Dispute Resolution

 

6.1                             Legal Fees and Other Expenses.

 

(a)                                  If Executive incurs legal fees or other
expenses in an effort to secure, preserve, or obtain benefits under this
Agreement, the Companies shall reimburse Executive on a current basis (in
accordance with Section 6.1(b)) for such fees and expenses.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Reimbursement of legal fees and expenses
related to such legal fees shall be made monthly within 60 days after
Executive’s written submission of a request for reimbursement together with
evidence that such fees and expenses were incurred.  Any such submission shall
be made not later than November 15 of the calendar year in which such expenses
were incurred, and all such expenses shall be reimbursed not later than the end
of such following calendar year.

 

(c)                                  If Executive does not prevail (after
exhaustion of all available judicial remedies) in respect of a claim by
Executive or by any Company hereunder, and the Companies establish that
Executive had no reasonable basis for Executive’s claim hereunder, or for
Executive’s response to any Company’s claim hereunder, or that Executive acted
in bad faith, no further reimbursement for legal fees and expenses shall be due
to Executive in respect of such claim and Executive shall refund any amounts
previously reimbursed hereunder with respect to such claim.

 

6.2                             Interest.  If any amount due to Executive under
this Agreement is not paid within ten business days after such amount first
became due and owing, interest shall accrue on such amount from the date it
became due and owing until the date of payment at an annual rate equal to 300
basis points above the base commercial lending rate published in The Wall Street
Journal in effect from time to time during the period of such nonpayment.

 

6.3                             Binding Arbitration.  Any dispute, controversy
or claim arising out of or in connection with or relating to this Agreement or
any breach or alleged breach thereof, or any benefit or alleged benefit
hereunder, shall be submitted to and settled by binding arbitration in Des
Moines, Iowa, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association.  Any dispute, controversy or claim submitted
for resolution shall be submitted to three (3) arbitrators.  The Company
involved in the dispute, controversy or claim, or PFG if more than one Company
is so involved, shall select one arbitrator, the Executive shall select one
arbitrator and the third arbitrator shall be selected by the first two
arbitrators.  Any award rendered shall be final and conclusive upon the parties
and a judgment thereon may be entered in the highest court of a forum, state or
federal, having jurisdiction.  The expenses of the arbitration shall be borne by
the Companies, except that Executive’s expenses shall be handled according to
Section 6.1.  No arbitration shall be commenced after the date when institution
of legal or equitable proceedings based upon such subject matter would be barred
by the applicable statute of limitations.  Notwithstanding anything to the
contrary contained in this Section 6.3 or elsewhere in this Agreement, either
party may bring an action in the District Court of Polk County, or the United
States District Court for the Southern District of Iowa, if jurisdiction there
lies, in order to maintain the status quo ante of the parties.  The “status quo
ante” is defined as the last peaceable, uncontested status between the parties. 
However, neither the party bringing the action nor the party defending the
action thereby waives its right to arbitration of any dispute, controversy or
claim arising out of or in connection or relating to this Agreement. 
Notwithstanding anything to the contrary contained in this Section 6.3 or
elsewhere in this Agreement, either party may seek relief in the form of
specific performance, injunctive or other equitable relief in order to enforce
the decision of the arbitrators.  The parties agree that in any arbitration
commenced pursuant to this Agreement, the parties shall be entitled to such
discovery

 

24

--------------------------------------------------------------------------------


 

(including depositions, requests for the production of documents and
interrogatories) as would be available in a federal district court pursuant to
Rules 26 through 37 of the Federal Rules of Civil Procedure.  In the event that
either party fails to comply with its discovery obligations hereunder, the
arbitrator(s) shall have full power and authority to compel disclosure or impose
sanctions to the full extent of Rule 37 of the Federal Rules of Civil Procedure.

 

Article VII.

 

No Set-off or Mitigation

 

7.1                             No Set-off by Company.  Except as otherwise
expressly provided in Section 8.5, Executive’s right to receive when due the
payments and other benefits provided for under this Agreement is absolute,
unconditional and subject to no setoff, counterclaim or legal or equitable
defense.  Time is of the essence in the performance by the Company of its
obligations under this Agreement.  Any claim which the Company may have against
Executive, whether for a breach of this Agreement or otherwise, shall be brought
in a separate action or proceeding and not as part of any action or proceeding
brought by Executive to enforce any rights against the Company under this
Agreement.

 

7.2                             No Mitigation.  Executive shall not have any
duty to mitigate the amounts payable by the Company under this Agreement by
seeking new employment or self-employment following termination.  Except as
specifically otherwise provided in this Agreement, all amounts payable pursuant
to this Agreement shall be paid without reduction regardless of any amounts of
salary, compensation or other amounts which may be paid or payable to Executive
as the result of Executive’s employment by another employer or self-employment.

 

Article VIII.

 

Covenants in Favor of the Company

 

8.1                             Confidential Information.  The Executive
acknowledges that in the course of performing services for the Companies and
Affiliates, he may create, develop, learn of, receive or contribute non-public
information, ideas, processes, methods, designs, devices, inventions, data,
models and other information relating to the Companies and their Affiliates or
their products, services, businesses, operations, employees or customers,
whether in tangible or intangible form, and that the Companies or their
Affiliates desire to protect and keep secret and confidential, including trade
secrets and information from third parties that the Companies or their
Affiliates are obligated to keep confidential (“Confidential Information”). 
Confidential Information shall not include: (i) information that is or becomes
generally known through no fault of Executive; (ii) information received from a
third party outside of the Companies that was disclosed without a breach of any
confidentiality obligation; or (iii) information approved for release by written
authorization of any Company.  The Executive recognizes that all such
Confidential Information is the sole and exclusive property of the Companies and
their Affiliates, and that disclosure of Confidential Information would cause
damage to the Companies and their Affiliates.  The Executive agrees that, except
(i) as required by the duties of his

 

25

--------------------------------------------------------------------------------

 

employment with any of the Companies or any of their and/or its Affiliates,
(ii) in connection with enforcing the Executive’s rights under this Agreement or
(iii) if compelled by a court or governmental agency, he will not, without the
consent of PFG, willfully disseminate or otherwise disclose, directly or
indirectly, any Confidential Information obtained during his employment with any
of the Companies or their Affiliates, and will take all necessary precautions to
prevent disclosure, to any unauthorized individual or entity inside or outside
the Company, and will not use the Confidential Information or permit its use for
the benefit of Executive or any other person or entity other than the Companies
or the Affiliates; provided that, in the circumstances referenced in clause
(iii), no exception shall apply unless prior written notice of such disclosure
is given to PFG.  These obligations shall commence on the Agreement Date and
shall continue during and after the termination of Executive’s employment
(whether or not after the Effective Date).

 

8.2          Non-Competition.  During the period beginning on the Agreement Date
and ending at the date specified below, Executive shall not at any time,
directly or indirectly, in any capacity:

 

(a)           engage or participate in, become employed by, serve as a director
of, or render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that after the Termination Date this
Section 8.2 shall not preclude Executive from being an employee of, or
consultant to, any business unit of a Competitive Business if (i) such business
unit does not qualify as a Competitive Business in its own right and
(ii) Executive does not have any direct or indirect involvement in, or
responsibility for, any operations of such Competitive Business that cause it to
qualify as a Competitive Business.

 

(b)           make or retain any financial investment, whether in the form of
equity or debt, or own any interest, in any Competitive Business.  Nothing in
this subsection shall, however, restrict Executive from making an investment in
any Competitive Business if such investment does not (i) represent more than 1%
of the aggregate market value of the outstanding capital stock or debt (as
applicable) of such Competitive Business, (ii) give Executive any right or
ability, directly or indirectly, to control or influence the policy decisions or
management of such Competitive Business, and (iii) create a conflict of interest
between Executive’s duties under this Agreement and his interest in such
investment.

 

Executive’s obligations to the Companies under this Section 8.2 shall expire on
the first to occur of any of the following three events:

 

(x)            the expiration of this Agreement prior to the occurrence of an
Effective Date,

 

(y)           the first anniversary of Executive’s Termination Date if
(I) Executive’s employment is terminated by the Company other than for
Disability or Cause or (II) Executive’s employment is terminated by Executive
for Good Reason, and Executive receives benefits (other than the payment of the
Accrued Obligations) under Article V, or

 

26

--------------------------------------------------------------------------------


 

(z)            Executive’s Termination Date, if such Termination Date occurs
other than as a result of a termination described in clause (y) of this
Section 8.2.

 

8.3          Non-Solicitation.  During the period beginning on the Agreement
Date and ending on the first anniversary of any Termination Date, whether or not
after an Effective Date or the expiration of the term of this Agreement,
Executive shall not, directly or indirectly:

 

(a)           other than in connection with the good-faith performance of his
duties as an officer of any Company, encourage any employee or agent of any
Company to terminate his or her relationship with any Company;

 

(b)           employ, engage as a consultant or adviser, or solicit the
employment or engagement as a consultant or adviser, of any employee or agent of
any Company (other than by any Company or its Affiliates), or cause or encourage
any Person to do any of the foregoing;

 

(c)           establish (or take preliminary steps to establish) a business
with, or encourage others to establish (or take preliminary steps to establish)
a business with, any employee or agent of any Company; or

 

(d)           interfere with the relationship of any Company with, or endeavor
to entice away from any Company, any Person who or which at any time during the
period commencing one year prior to the date of termination (or, if earlier, the
Executive’s Termination Date) was or is a material customer or material supplier
of, or maintained a material business relationship with, such Company.

 

To the extent Executive is bound by any similar restrictions on solicitation
under any other agreement entered into in connection with any compensatory grant
or award, or under the terms of any compensatory plan, Executive and the
Companies hereby agree that such other restrictions shall be deemed amended or
otherwise modified to be coextensive with the time period during which the
restrictions of this Section 8.3 are applicable.  The immediately preceding
sentence shall not apply to any such restrictions applicable under the terms of
any individual employment agreement or individually negotiated separation or
other termination agreement.

 

8.4          Intellectual Property.  During the term of this Agreement,
Executive shall disclose immediately to the Companies all ideas, inventions and
business plans that he makes, conceives, discovers or develops alone or with
others during the course of his employment with the Companies, including any
inventions, modifications, discoveries, developments, improvements, computer
programs, processes, products or procedures (whether or not protectable upon
application by copyright, patent, trademark, trade secret or other proprietary
rights)  (“Work Product”) that:  (i) relate to the business of the Companies or
any customer or supplier to the Companies or any of the products or services
being developed, manufactured, sold or otherwise provided by the Companies or
that may be used in relation therewith; or (ii) result from tasks assigned to
Executive by the Companies; or (iii) result from the use of the premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Companies.  Executive agrees that any Work Product shall be the
property of the Companies and, if subject to

 

27

--------------------------------------------------------------------------------


 

copyright, shall be considered a “work made for hire” within the meaning of the
Copyright Act of 1976, as amended (the “Act”).  If and to the extent that any
such Work Product is found as a matter of law not to be a “work made for hire”
within the meaning of the Act, Executive expressly assigns to the Companies all
right, title and interest in and to the Work Product, and all copies thereof,
and the copyright, patent, trademark, trade secret and all their proprietary
rights in the Work Product, without further consideration, free from any claim,
lien for balance due or rights of retention thereto on the part of Executive.

 

(a)           Each of the Companies hereby notifies Executive that the preceding
paragraph does not apply to any inventions for which no equipment, supplies,
facility, or trade secret information of any of the Companies was used and which
was developed entirely on the Executive’s own time, unless:  (i) the invention
relates (a) to the business of any of the Companies, or (b) to actual or
demonstrably anticipated research or development of any of the Companies, or
(ii) the invention results from any work performed by the Executive for any of
the Companies.

 

(b)           Executive agrees that upon disclosure of Work Product to the
Companies, Executive will, during his employment and at any time thereafter, at
the request and cost of the Companies, execute all such documents and perform
all such acts any of the Companies or any of their duly authorized agents may
reasonably require:  (i) to apply for, obtain and vest in the name of one or
more of the Companies alone (unless the Companies otherwise direct) letters
patent, copyrights or other analogous protection in any country throughout the
world, and when so obtained or vested to renew and restore the same; and (ii) to
defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

(c)           In the event that all of the Companies are unable, after
reasonable effort, to secure Executive’s signature on any letters patent,
copyright or other analogous protection relating to Work Product, whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive hereby irrevocably designates and appoints each of the
Companies and each of their duly authorized officers and agents as his agent and
attorney-in-fact, to act for and on his behalf to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright and other
analogous protection with the same legal force and effect as if personally
executed by Executive.

 

28

--------------------------------------------------------------------------------


 

8.5           Recovery of Amounts Related to Restatement.  The Executive agrees
and acknowledges that, notwithstanding anything else contained in this Agreement
or any Plan, the Executive shall reimburse Company for any amounts paid or
received (or shall forfeit any right to be paid or receive) in respect of any
annual incentive compensation or any long-term incentive compensation awarded to
the Executive, whether awarded before or after the Agreement Date, the Effective
Date or the Executive’s Termination Date, if

 

(i)            payment of such compensation was contingent, in whole or in part,
upon the achievement of one or more specified financial targets,

 

(ii)           PFG effects any restatement of its financial statements for any
period occurring within any of the three fiscal years of PFG occurring
immediately prior to the fiscal year of PFG in which such restatement is
effected,

 

(iii)         the amount that would have been payable in respect of such
incentive compensation would have been less than the amount actually paid, when
measured based on the performance reflected in the restated financial
statements, and

 

(iv)          Executive was subject to the Company’s policy on recovery of
erroneously awarded compensation at the relevant time.

 

For the avoidance of doubt, the immediately preceding sentence shall not relate
to the gain recognized on any stock option, the compensation received in respect
of any restricted stock or restricted stock unit grant, or any other variety of
equity-based compensation that has a vesting schedule based solely on the
passage of time and the continued performance of services, and not on the
achievement of any performance objectives.  The amount which the Executive shall
be obligated to reimburse the Company shall be the amount, if any, by which the
compensation paid or received (or to be paid or received) exceeds the amount
that would have been paid or received based on the financial results reported in
the restated financial statements, in each case as determined in good faith by
the Committee, as constituted at the time of the relevant action[; provided,
however, that the amount that the Executive shall be required to reimburse the
Company from previously received compensation shall be reduced by the Net Tax
Cost (as hereinafter defined) to the Executive of such compensation].  “Net Tax
Cost” shall mean the net amount of any federal, foreign, state or local income
and employment taxes paid by the Executive in respect of the compensation
received that is subject to reimbursement, after taking into account any and all
available deductions, credits or other offsets allowable to the Executive
(including, without limitation, any deduction permitted under the claim of right
doctrine), and regardless of whether the Executive would be required to amend
any prior income or other tax returns.  The Executive agrees that, to the extent
permitted under applicable law, the Company may recapture any amounts that are
otherwise payable to the Company pursuant to this Section 8.5 by retaining
compensation or other amounts that would otherwise be due or payable to the
Executive.

 

8.6           Reasonableness of Restrictive Covenants.

 

(d)           Executive acknowledges that the covenants contained in Sections
8.1, 8.2, 8.3 and 8.4 are reasonable in the scope of the activities restricted,
the geographic area covered by the restrictions, and the duration of the
restrictions, and that such covenants

 

29

--------------------------------------------------------------------------------


 

are reasonably necessary to protect the legitimate interests of each of the
Companies in their respective Confidential Information and their relationships
with their employees, customers and suppliers.  Executive further acknowledges
such covenants are essential elements of this Agreement and that, but for such
covenants, the Company would not have entered into this Agreement.

 

(e)           Each of the Companies and Executive have each consulted with their
respective legal counsel and have been advised concerning the reasonableness and
propriety of such covenants.  Executive acknowledges that his observance of the
covenants contained in Sections 8.1, 8.2, 8.3 and 8.4 will not deprive him of
the ability to earn a livelihood or to support his dependents.

 

8.7           Right to Injunction; Survival of Undertakings.

 

(f)            In recognition of the confidential nature of the Confidential
Information, and in recognition of the necessity of the limited restrictions
imposed by Sections 8.1, 8.2, 8.3 and 8.4 the parties agree that it would be
impossible to measure solely in money the damages which any of the Companies
would suffer if Executive were to breach any of his obligations under such
Sections.  Executive acknowledges that any breach of any provision of such
Sections would irreparably injure the Companies.  Accordingly, Executive agrees
that if he breaches any of the provisions of such Sections, each of the
Companies shall be entitled, in addition to any other remedies to which such
Company may be entitled under this Agreement or otherwise, to an injunction to
be issued by a court of competent jurisdiction, to restrain any breach, or
threatened breach, of such provisions, and Executive hereby waives any right to
assert any claim or defense that such Company has an adequate remedy at law for
any such breach.

 

(g)           If a court determines that any of the covenants included in this
Article VIII is unenforceable in whole or in part because of such covenant’s
duration or geographical or other scope, such court shall have the power to
modify the duration or scope of such provision, as the case may be, so as to
cause such covenant as so modified to be enforceable.

 

(h)           Except as otherwise expressly provided in this Article VIII, the
provisions of this Article VIII shall survive any Termination of Employment
without regard to (i) the reasons for such termination or (ii) the expiration of
the term of this Agreement.

 

Article IX.

 

Non-Exclusivity of Rights

 

9.1          Waiver of Certain Other Rights.  To the extent that lump sum cash
severance payments are made to Executive pursuant to Article V, Executive hereby
waives the right to receive severance payments or severance benefits under any
other Plan or agreement with any of the Companies; provided, however, that if
Executive’s employment was terminated prior to the Effective Date but is deemed
to terminate after the Effective Date pursuant to Section 1.2, Executive shall
be entitled to retain any

 

30

--------------------------------------------------------------------------------


 

severance payments or benefits paid in connection with such termination, but
such amounts shall apply as an offset against the benefits payable under
Article V hereof.

 

9.2          Other Rights.  Except as expressly provided in Section 9.1 or
elsewhere in this Agreement, this Agreement shall not prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other Plans provided by the Company and for which Executive may qualify, nor
shall this Agreement limit or otherwise affect such rights as Executive may have
under any other agreements with any of the Companies.  Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any Plan and
any other payment or benefit required by law at or after the Termination Date
shall be payable in accordance with such Plan or applicable law except as
expressly modified by this Agreement.

 

9.3          No Right to Continued Employment.  Nothing in this Agreement shall
guarantee the right of Executive to continue in employment, and each of the
Companies retains the right to terminate the Executive’s employment at any time
for any reason or for no reason.

 

Article X.

 

Miscellaneous

 

10.1        No Assignability.  This Agreement is personal to Executive and
without the prior written consent of each of the Companies shall not be
assignable by Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s legal representatives.

 

10.2        Successors.  This Agreement shall inure to the benefit of and be
binding upon each of the Companies and its respective successors and assigns. 
Each of the Companies will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of such Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that such Company would have
been required to perform it if no such succession had taken place.  Any
successor to the business or assets of any of the Companies which assumes or
agrees to perform this Agreement by operation of law, contract, or otherwise
shall be jointly and severally liable under this Agreement with such Company as
if such successor were the Company.

 

10.3        Payments to Beneficiary.  If Executive dies before receiving amounts
to which Executive is entitled under this Agreement, such amounts shall be paid
in a lump sum to one or more beneficiaries designated in writing by Executive
under the Companies’ group life insurance plan (each, a “Beneficiary”).  If no
such beneficiary is so designated, the Executive’s estate shall be his or her
Beneficiary.  If Executive participates in more than one group life insurance
plan, Executive’s Beneficiary shall be the person(s) named as his or her
beneficiary under whichever such plan provides Executive the largest amount of
insurance coverage.

 

31

--------------------------------------------------------------------------------


 

10.4        Non-Alienation of Benefits.  Benefits payable under this Agreement
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.

 

10.5        Severability.  If any one or more Articles, Sections or other
portions of this Agreement are declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid.  Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.

 

10.6        Amendments.  Except as expressly provided in the second sentence
hereof, this Agreement may not be amended or modified except by written
instrument executed by or on behalf of each of the Companies and Executive. 
Notwithstanding the foregoing, the Board or any duly authorized committee
thereof may amend this Agreement at any time or from time to time, in any way
(other than an amendment that has the effect of terminating this Agreement other
than in the manner specified in Article I) without the consent of Executive, but
no such amendment shall take effect until the first anniversary after it is
approved or adopted by the Board or such committee and shall be of no force and
effect (unless the Executive otherwise elects in writing) if either (i) the
Effective Date or (ii) a Pre-Change of Control Event occurs prior to the time
such amendment would otherwise have become effective; provided, however, that if
the Board determines in good faith that a Pre-Change of Control Event will not
result in a Change of Control, such an amendment shall become effective as of
the later of (i) the date the Board makes that determination or (ii) the first
anniversary of the date such amendment was adopted.

 

10.7        Notices.  All notices and other communications under this Agreement
shall be in writing and delivered by hand, by nationally-recognized delivery
service that promises overnight delivery, or by first-class registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive, to Executive at his most recent home address on file with the
Companies.

 

If to any Company:

 

Principal Financial Group, Inc.

711 High Street

Des Moines, Iowa 50392

Attention:  Karen E. Shaff

Facsimile No.:  (515) 235-9852

 

or to such other address as either party shall have furnished to the other in
writing.  Notice and communications shall be effective when actually received by
the addressee.

 

32

--------------------------------------------------------------------------------


 

10.8        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.

 

10.9        Governing Law.  This Agreement shall be interpreted and construed in
accordance with the laws of the State of Iowa, without regard to its choice of
law principles.

 

10.10      Captions.  The captions of this Agreement are not a part of the
provisions hereof and shall have no force or effect.

 

10.11      Number and Gender.  Wherever appropriate, the singular shall include
the plural, the plural shall include the singular, and the masculine shall
include the feminine.

 

10.12      Tax Withholding.  The Companies may withhold from any amounts payable
under this Agreement any Taxes that are required to be withheld pursuant to any
applicable law or regulation and may report all such amounts payable to such
authority as is required by any applicable law or regulation.

 

10.13      Waiver.  Executive’s failure to insist upon strict compliance with
any provision of this Agreement shall not be deemed a waiver of such provision
or any other provision of this Agreement.  A waiver of any provision of this
Agreement shall not be deemed a waiver of any other provision, and any waiver of
any default in any such provision shall not be deemed a waiver of any later
default thereof or of any other provision.

 

10.14      Joint and Several Liability.  The obligations of the Companies (and
of any successor to any of the Companies) to Executive under this Agreement
shall be joint and several.

 

10.15      Entire Agreement.  This Agreement contains the entire understanding
of each of the Companies and Executive with respect to its subject matter, and
supercedes any prior agreement whether written or oral, dealing with the subject
matter hereof including, without limitation, the Prior Agreement.

 

IN WITNESS WHEREOF, Executive, Principal Financial Group, Inc., Principal
Financial Services, Inc., and Principal Life Insurance Company have executed
this Change of Control Employment Agreement as of the date first above written.

 

33

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

 

 

NAME

 

 

 

 

 

PRINCIPAL FINANCIAL GROUP, INC.

 

 

 

 

 

By:

 

 

Title:  Senior Vice President Human Resources & Corporate Services

 

 

 

 

 

PRINCIPAL FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

Title:  Senior Vice President Human Resources & Corporate Services

 

 

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

Title:  Senior Vice President Human Resources & Corporate Services

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

WAIVER AND RELEASE

 

This agreement, release and waiver (the “Release”), made as of the        day of
                                ,           , is made by and among Principal
Financial Group, Inc., a Delaware corporation, Principal Financial
Services, Inc., an Iowa corporation, Principal Life Insurance Company, an Iowa
corporation (collectively “Company”), and Daniel J. Houston (“Executive”).

 

WHEREAS, the Company and Executive have entered into a Change of Control
Employment Agreement dated                          (“Agreement”);

 

NOW THEREFORE, in consideration for receiving benefits and severance pursuant to
the Agreement, and in consideration of the representations, covenants and mutual
promises set forth in this Release, the parties agree as follows:

 

1.                                       Release.  Except with respect to the
Company’ obligations under the Agreement, the Executive, on behalf of himself
and Executive’s heirs, executors, assigns, representatives, agents, legal
representatives, and personal representatives, hereby releases, acquits and
forever discharges the Company, its agents, subsidiaries, affiliates, respective
officers, directors, agents, servants, employees, attorneys, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys fees, damages, indemnities
and obligations of every kind and nature, in law, equity, or otherwise, known
and unknown, suspected and unsuspected, disclosed and undisclosed, arising out
of or in any way related to agreements, events, acts or conduct at any time
prior to the day prior to execution of this Release, including but not limited
to: any and all such claims and demands directly or indirectly arising out of or
in any way connected with the Executive’s employment with the Company; the
Executive’s termination of employment with the Company; claims or demands
related to salary, bonuses, commissions, stock, stock options, or any other
ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, sabbatical benefits, severance benefits, or any other form of
compensation or equity; claims pursuant to any federal, state, local law,
statute, ordinance or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination in
Employment Act of 1967, as amended; the federal Americans with Disabilities Act
of 1990; the Americans with Disabilities Amendments Act of 2009; the Lilly
Ledbetter Fair Pay Act of 2008; tort law; contract law; wrongful discharge;
discrimination; fraud; defamation; harassment; emotional distress; or breach of
the implied covenant of good faith and fair dealing.  This Release does not
apply to any benefits to which the Executive may be entitled under a Company
sponsored tax qualified retirement or savings plan.

 

2.                                       Release by Company.  Except with
respect to the Executive’s obligations under the Agreement, including but not
limited to the covenants entered into pursuant to the eligibility requirements
of the Agreement, the Company, and its agents, subsidiaries, attorneys,
representatives, successors, and assigns, hereby release, acquit and forever
discharge the Executive, and Executive’s heirs, executors, assigns,
representatives, agents, legal representatives, and personal representatives, of
and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages,

 

--------------------------------------------------------------------------------


 

indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to the day prior to execution of this Release,
including but not limited to:  any and all claims and demands directly or
indirectly arising out of or in any way connected with the Executive’s
employment with the Company.

 

3.                                       No Filing of Any Proceeding.  Executive
acknowledges that Executive has not filed, nor will Executive initiate or cause
to be initiated on her behalf, any complaint, charge, claim or proceeding
against any of the Company Entities before any local, state or federal agency,
court or other body relating to the Executive’s employment or the termination
thereof (each individually a “Proceeding”); provided that the foregoing will not
limit, or be used to justify interfering with, any right Executive may have to
file a charge or compliant with, or participate in an investigation or
proceeding conducted by, the EEOC.  Executive waives any right to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any EEOC proceeding.

 

4.                                       No Inducement.  Executive agrees that
no promise or inducement to enter into this Release has been offered or made
except as set forth in this Release and the Agreement, that the Executive is
entering into this Release without any threat or coercion and without reliance
or any statement or representation made on behalf of the Company or by any
person employed by or representing the Company, except for the written
provisions and promises contained in this Release and the Agreement.

 

5.                                       Damages.  The parties agree that
damages incurred as a result of a breach of this Release will be difficult to
measure.  It is, therefore, further agreed that, in addition to any other
remedies, equitable relief will be available in the case of a breach of this
Release.  It is also agreed that, in the event of a breach of this Release by
Executive, the Company may withhold, retain, or require reimbursement of all or
any portion of the benefits and payments under the Agreement.

 

6.                                       Advice of Counsel; Time to Consider;
Revocation.  Executive acknowledges the following:

 

(a)                                  Executive has read this Release, and
understands its legal and binding effect.  Executive is acting voluntarily and
of Executive’s own free will in executing this Release.

 

(b)                                 Executive has been advised to seek and has
had the opportunity to seek legal counsel in connection with this Release.

 

(c)                                  Executive was given the opportunity to
consider the terms of this Release for at least 21 days before signing it.  To
the extent that Executive executes this Release prior to the expiration of such
21-day period, Executive has done so knowingly and voluntarily, and has
expressly waived the right to consider this Release for the full 21-day period.

 

Executive understands that, if Executive signs the Release, Executive may revoke
it within seven days after signing it, and that Executive’s right to revoke this
Release during

 

2

--------------------------------------------------------------------------------


 

such period may not be waived or otherwise curtailed.  Any such revocation must
be made in a signed letter executed by the Executive and received by the
Company, at the address specified in the notice provisions contained in
Section 10.7 of the Agreement, no later than 5:00 p.m. on the seventh day after
the Executive has executed this Release.  Executive understands that this
Release will not be effective until after the seven-day period has expired.

 

7.                                       Reaffirmation of Covenants.  Executive
agrees, understands and acknowledges that, to the extent expressly provided in
Article VIII of the Agreement, Executive is bound by certain covenants in favor
of the Company with regard to confidential information, non-solicitation and
intellectual property, which continue in full force and effect as specified in
the Agreement following Executive’s termination of employment with the Company
and the execution of this Release.  Executive agrees, understands and
acknowledges that the non-competition covenant contained in Section 8.2 of the
Agreement shall continue in full force and effect the first anniversary of the
date Executive’s employment terminates.

 

8.                                       Severability.  If all or any part of
this Release is declared by any court or governmental authority to be unlawful
or invalid, such unlawfulness or invalidity shall not invalidate any other
portion of this Release.  Any section or a part of a section declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of the section to the fullest extent possible while
remaining lawful and valid.

 

9.                                       Amendment.  This Release shall not be
altered, amended, or modified except by written instrument executed by the
Companies and the Executive.  A waiver of any portion of this Release shall not
be deemed a waiver of any other portion of this Release.

 

10.                                 Counterparts.  This Release may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same instrument.

 

11.                                 Headings.  The headings of this Release are
not part of the provisions hereof and shall not have any force or effect.

 

12.                                 Applicable Law.  The provisions of this
Release shall be interpreted and construed in accordance with the laws of the
State of Iowa without regard to its choice of law principles.

 

IN WITNESS WHEREOF, the parties have executed this Release as of the dates
specified below.

 

3

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

 

 

 

 

DATE:

 

 

 

 

PRINCIPAL FINANCIAL GROUP, INC.

 

 

 

By:

 

 

Title:

 

 

DATE:

 

 

 

 

 

 

 

 

PRINCIPAL FINANCIAL SERVICES, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY

 

 

 

By:

 

 

Title:

 

 

DATE:

 

 

4

--------------------------------------------------------------------------------
